Citation Nr: 1600616	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-26 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a bilateral lower extremity disorder (excluding radiculopathy and peripheral neuropathy).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2009, September 2009, and June 2014 by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the left shoulder and bilateral lower extremity claims for additional development in March 2012 and June 2013.  A June 2014 rating decision denied entitlement to service connection for PTSD and the Veteran subsequently perfected his appeal as to this issue.  The Board also notes that the Veteran's upper and lower extremity radiculopathy and peripheral neuropathy increased rating issues were addressed in a July 2014 Board decision that has become final.


FINDINGS OF FACT

1.  A left shoulder disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present left shoulder disorder as a result of service or a service-connected disability.

2.  A bilateral lower extremity disorder (excluding radiculopathy and peripheral neuropathy disability) was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present bilateral lower extremity disorder (excluding radiculopathy and peripheral neuropathy disability) as a result of service or a service-connected disability.

3.  The Veteran's PTSD developed as a result of active service.



CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A bilateral lower extremity disorder (excluding radiculopathy and peripheral neuropathy disability) was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  PTSD was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in  July 2008, July 2009, and July 2013.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

Although evidence was added to the record after the January 2014 supplemental statement of the case addressing the left shoulder and bilateral lower extremity claims, the Board finds the evidence is redundant or not pertinent to the issues on appeal.  The Veteran also provided additional evidence in support of his PTSD claim in September 2015, but waived agency of original jurisdiction consideration of that evidence.  Therefore, no further action as to these matters is required prior to appellate review.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

The Veteran contends that he has a left shoulder disability, a bilateral lower extremity disorder (excluding radiculopathy and peripheral neuropathy disability), and PTSD as a result of active service.  He asserts that he has a present left shoulder disability as secondary to his service-connected residuals of a C2-C3 compression fracture with traumatic spondylolisthesis.  He also contends that PTSD developed as a result of a motor vehicle accident during active service or, alternatively, as a result of chronic pain due to injuries sustained during that accident.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the issue of manifest arthritis in the present case.

VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Current VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association' s Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  A final rule updating the regulations to replace a reference an earlier version was issued on March 19, 2015; however, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).

Service treatment records show the Veteran reported a history of bursitis in the knees in July 1989 and complained of bilateral ankle swelling and right knee pain in August 1989.  Records show he sustained injuries in a motor vehicle accident, including a C2-C3 compression fracture to the cervical spine, in February 1990.  A July 1990 medical board report noted complaints of lower cervical spine pain that radiated into the left scapula.  It was noted he had no arm pain, weakness, or dyesthesias.  Left shoulder discomfort was noted in a November spine evaluation.  He reported a history of bursitis to the knees in a 1990 dental health questionnaire.  The reports are negative for additional diagnosis or complaints associated with the left shoulder or lower extremities.  

No left shoulder or lower extremities problems were noted upon VA examinations in March 1992 or September 1994.  VA examination in March 1999 revealed full range of motion of the upper extremities and normal neurological testing to the upper and lower extremities.

A September 2009 VA medical statement provided an opinion that the Veteran's "leg conditions are related to his service[-]connected injuries."  No additional comments or information as to the specific leg conditions were provided.  VA examination in February 2011 included diagnoses of right and left upper extremity radiculopathy, left lower extremity radiculopathy, and right lower extremity peripheral neuropathy.  The examiner noted the Veteran had a bilateral leg condition that was proximately due to his service-connected neck and back injury, but that there was no other bilateral leg condition.

VA examination in August 2013 included diagnoses of degenerative joint disease of the left shoulder, bilateral trochanteric bursitis, bilateral degenerative joint disease of the knees, and leg length discrepancy.  The examiner noted the Veteran complained of left shoulder pain with lifting motions that began 10 years earlier, of lower extremity pain radiating down the back of his legs to his feet from his lower back, and of his knees giving out that started 7 years earlier.  There is no groin pain, but he had pain to the side of his hips.  He wore braces on both knees.  It was noted that service connection was established for radiculopathy of the lower extremities.  The examiner found that it was less likely than not the Veteran's left shoulder arthritis, bilateral degenerative joint disease of the knees, bilateral trochanteric bursitis, or leg length discrepancy were incurred in or caused by the motor vehicle accident or a service-connected disability.  It was also less likely than not his bilateral degenerative joint disease of the knees was related to the treatment for leg and knee pain that occurred during military service.  

As rationale for the opinion concerning leg length discrepancy/trochanteric bursitis, the examiner noted that the Veteran had a two centimeter leg length discrepancy on present examination with the left leg being shorter than the right leg.  This was noted to be just slightly greater than the normal range of a 1/5 inch to 3/5 inch difference between the leg lengths.  The examiner stated that leg length discrepancy can be caused by injury to the bone, infections of the bone, arthritis, neurological conditions, or can simply be congenital, but that there was is nothing in the literature to suggest that a compression fracture of the cervical spine would cause a discrepancy in leg length  and no leg injuries were noted at the time of the motor vehicle accident in 1990.  It was further noted that the Veteran had bilateral trochanteric bursitis and even the slightest alteration in gait can contribute to the onset of trochanteric bursitis, but that the Veteran's leg length discrepancy was not incurred in or caused by the motor vehicle accident and/or treatment for leg pain that occurred during military service.  

As rationale for the opinion concerning bilateral degenerative joint disease of the knees, the examiner noted the Veteran had minimal degenerative joint disease of the knees on X-ray studies in 2005 but no evidence of record that he sustained an injury to his knees in his February 1990 motor vehicle accident.  He did have a documented right knee strain in 1989, but the examiner noted a strain was typically self-limited and resolved completely in a matter of weeks or at most months.  The examiner found that a remote history of right knee strain would not cause arthritis of the knees 19 years later, and that as the Veteran been employed in fairly physical labor over the past few years it was likely that his age and history of physical labor had contributed to the onset of arthritis in his knees.  

As to the left shoulder disorder, it was noted that there was no evidence that the Veteran sustained an injury to the left shoulder in his 1990 motor vehicle accident and that a present X-ray study revealed on mild degenerative joint disease of the left shoulder.  The examiner explained that if the degenerative process (arthritis) of the left shoulder had begun during military service, it would be far more advanced by now, and that a compression fracture of the cervical spine would not cause or aggravate mild arthritis of the shoulder.  It was found to be likely that his age and history of physical type labor had contributed to the onset of arthritis in his left shoulder, and not due to his remote history of compression fracture to the cervical spine nor the motor vehicle accident that occurred during service. 

Based upon the evidence of record, the Board finds that a left shoulder disability and a bilateral lower extremity disorder (excluding radiculopathy and peripheral neuropathy disability) were not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present left shoulder disorder or bilateral lower extremity disorder (excluding radiculopathy and peripheral neuropathy disability) as a result of service or a service-connected disability.  Arthritis of the left shoulder or lower extremities is not shown to have been manifest within one year of his separation from active service.  The opinions of the August 2013 VA examiner are found to be persuasive.  The examiner is shown to have reviewed of the evidence of record and the evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board acknowledges that the Veteran is competent to report symptoms he has experienced, but that he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a left shoulder disability and a bilateral lower extremity disorder (excluding radiculopathy and peripheral neuropathy disability) is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the left shoulder and bilateral lower extremity claims.

The Board finds, however, that the Veteran's PTSD is demonstrated to have developed as a result of service.  Although VA examination opinions in April and October 2014 found the Veteran's symptoms did not meet the diagnostic criteria for PTSD, the Board finds an August 2015 private medical opinion is persuasive that he met the DSM criteria in 2013 for PTSD related to the motor vehicle accident in service in 1990 and that he has experienced depression at least in part due to the chronic pain he experiences because of accident.  The private examiner provided a very thorough and substantially accurate summary of the available evidence.  It was noted that while the record revealed a significant difference in symptoms between 2013 and 2014, but that it was more reasonable to attribute that difference to effective treatment than to a lack of pathology in 2013.  The Board also notes that the August 2015 opinion is consistent with VA treatment records dated through April 2015 from the Veteran's VA psychiatrist which show diagnoses and continued treatment for non-combat PTSD.  Therefore, the Board finds that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a bilateral lower extremity disorder (excluding radiculopathy and peripheral neuropathy) is denied.

Entitlement to service connection for PTSD is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


